 
EXHIBIT 10.1
 
CERTIFICATE OF
AGENTS COMPENSATION OPTIONS TO PURCHASE
UNITS OF
APOLLO GOLD CORPORATION
 

No. CW-2008-001
1,713,873 Options

 
THIS CERTIFIES that, for value received, Haywood Securities Inc. 2000-400
Burrard Street, Vancouver BC V6C 3A6 (the “Agent”), is the registered holder of
1,713,873 Agent Compensation Options (the “Options”), each Option entitling the
holder, subject to the terms and conditions set forth in this Certificate, to
purchase from Apollo Gold Corporation (the “Company”) one unit (an “Agent Unit”
and collectively the “Agent Units”), with each Agent Unit being comprised of one
Common Share (as defined below) (an “Agent Unit Share”) and one-half of one
Common Share purchase warrant (an “Agent Unit Warrant”), at a price of CDN.$0.60
per Agent Unit (the "Exercise Price") any time commencing on the date hereof and
continuing up to 5:00 p.m. (Toronto time) (the “Time of Expiry”) on July 24,
2012 (the “Expiry Date”). The certificate representing the form of the Agent
Unit Warrants is attached hereto as Schedule “A”. Each whole Agent Unit Warrant
is exercisable for one Common Share (an “Agent Unit Warrant Share”) any time
commencing on the date hereof and continuing up to the Time of Expiry on the
Expiry Date on payment of CDN.$0.78 per Agent Unit Warrant Share. The number of
Agent Units which the Agent is entitled to acquire upon exercise of the Options
and the Exercise Price are subject to adjustment as hereinafter provided.
 
For the purposes of this certificate, the term "Common Share" means a common
share in the capital of the Company.
 
1.
Exercise of Agent Options

 

 
(a)
Notice of Exercise. The rights evidenced by this Certificate may be exercised by
the Agent in whole or part and in accordance with the provisions hereof by
delivery of a Notice of Exercise in substantially the form attached hereto as
Schedule “B” (the “Notice of Exercise”), properly completed and executed,
together with payment of the Exercise Price by certified cheque, bank draft or
money order payable to the order of the Company for the number of Agent Units
specified in the Notice of Exercise at the principal office of the Company, at
its head office or such other address as may be notified in writing by the
Company (the “Company Office”). In the event that the rights evidenced by this
Certificate are exercised in part, the Company shall, contemporaneously with the
issuance of the Agent Units issuable on the exercise of the Options so
exercised, issue to the Agent a certificate on identical terms in respect of
that number of Options in respect of which the Agent has not exercised the
rights evidenced by this Certificate.


--------------------------------------------------------------------------------


 

 
(b)
Exercise. The Company shall, on the date it receives a duly executed Notice of
Exercise and the Exercise Price for the number of Agent Units specified in the
Notice of Exercise (the “Exercise Date”), issue that number of Agent Unit Shares
and Agent Unit Warrants specified in the Notice of Exercise, and such Agent Unit
Shares shall be issued as fully paid and non-assessable common shares in the
capital of the Company.

 

 
(c)
Certificates. As promptly as practicable after the Exercise Date and, in any
event, within three (3) business days of receipt of the Notice of Exercise and
the Exercise Price for the number of Agent Units specified in the Notice of
Exercise, the Company shall issue and deliver or cause to be issued and
delivered to the Agent, registered in such name or names as the Agent may direct
or, if no such direction has been given, in the name of the Agent described
above, a certificate or certificates for the number of Agent Unit Shares and
Agent Unit Warrants specified in the Notice to Exercise. To the extent permitted
by law, such exercise shall be deemed to have been effected as of the close of
business on the Exercise Date, and at such time the rights of the Agent with
respect to the number of Options which have been exercised as such shall cease,
and the person or persons in whose name or names any certificate or certificates
for Agent Unit Shares and Agent Unit Warrants shall then be issuable upon such
exercise shall be deemed to have become the holder or holders of record of the
Agent Unit Shares and Agent Unit Warrants represented hereby.

 

 
(d)
Not a Shareholder. Nothing contained in this Certificate shall be construed as
conferring upon the Agent any right or interest whatsoever as a holder of common
shares of the Company or any other right or interest except as herein expressly
provided.

 

 
(e)
Fractional Shares or Warrants. No fractional Agent Unit Shares or Agent Unit
Warrants shall be issued upon exercise of any Options and no payment or
adjustment shall be made upon any exercise on account of any cash dividends on
the Agent Unit Shares issued upon such exercise. If the number of Agent Unit
Shares and Agent Unit Warrants to which the Agent would otherwise so be entitled
upon exercise of any Options is not a whole number, then the number of Agent
Unit Shares or Agent Unit Warrants to be issued shall be rounded down to the
next whole number.

 

 
(f)
Lock-Up. The Options shall not be exercisable for a period of 180 days from July
24, 2008. Additionally, the Options and the securities underlying the Options
may not be sold, transferred, assigned, pledged or hypothecated, or be the
subject of any hedging, short sale, derivative, put or call transaction that
would result in the effective economic disposition of the Options or the
underlying securities by any person for a 180-day period from July 24, 2008.

 
2.

--------------------------------------------------------------------------------


 
2.
Adjustment to Subscription Rights

 

 
(a)
The rights of the Agent hereunder, including the number of Agent Units issuable
upon the exercise of the Options, will be adjusted from time to time in the
events and in the manner provided in, and in accordance with the provisions of,
this Section 2.

 

 
(b)
The Exercise Price in effect at any date from the date hereof to the Time of
Expiry on the Expiry Date (the “Adjustment Period”) will be subject to
adjustment from time to time as follows:

 

 
(i)
Share Reorganization: If and whenever at any time during the Adjustment Period,
the Company shall (A) subdivide, redivide or change the outstanding Common
Shares into a greater number of Common Shares, (B) consolidate, combine or
reduce the outstanding Common Shares into a lesser number of Common Shares, or
(C) fix a record date for the issue of Common Shares or securities convertible
into or exchangeable for Common Shares to all or substantially all of the
holders of Common Shares by way of a stock dividend or other distribution, then,
in each such event, the Exercise Price shall, on the record date for such event
or, if no record date is fixed, the effective date of such event, be adjusted so
that it will equal the rate determined by multiplying the Exercise Price in
effect immediately prior to such date by a fraction, of which the numerator
shall be the total number of Common Shares outstanding on such date before
giving effect to such event, and of which the denominator shall be the total
number of Common Shares outstanding on such date after giving effect to such
event. Such adjustment shall be made successively whenever any such event shall
occur. Any such issue of Common Shares by way of a stock dividend shall be
deemed to have been made on the record date for such stock dividend for the
purpose of calculating the number of outstanding Common Shares under paragraphs
2(b)(i) and (ii) hereof.


3.

--------------------------------------------------------------------------------


 

 
(ii)
Rights Offering: If and whenever at any time during the Adjustment Period, the
Company shall fix a record date for the issue of rights, options or warrants to
all or substantially all of the holders of Common Shares entitling the holders
thereof, within a period expiring not more than 45 days after the record date
for such issue, to subscribe for or purchase Common Shares (or securities
convertible into or exchangeable for Common Shares) at a price per share (or
having a conversion or exchange price per share) less than 95% of the Current
Market Price (as defined below) on such record date, then the Exercise Price
shall be adjusted immediately after such record date so that it will equal the
rate determined by multiplying the Exercise Price in effect on such record date
by a fraction, of which the numerator shall be the total number of Common Shares
outstanding on such record date plus the number of Common Shares equal to the
number arrived at by dividing the aggregate price of the total number of
additional Common Shares so offered for subscription or purchase (or the
aggregate conversion or exchange price of the convertible or exchangeable
securities so offered) by such Current Market Price, and of which the
denominator shall be the total number of Common Shares outstanding on such
record date plus the total number of additional Common Shares so offered for
subscription or purchase (or into or for which the convertible or exchangeable
securities so offered are convertible or exchangeable). Any Common Shares owned
by or held for the account of the Company or any subsidiary of the Company shall
be deemed not to be outstanding for the purpose of any such computation. Such
adjustment shall be made successively whenever such a record date is fixed,
provided that if two or more such record dates referred to in this paragraph
2(b)(ii) are fixed within a period of 25 business days, such adjustment will be
made successively as if each of such record dates occurred on the earliest of
such record dates. To the extent that any such rights, options or warrants are
not exercised prior to the expiration thereof, the Exercise Price shall then be
readjusted to the Exercise Price which would then be in effect based upon the
number of Common Shares (or securities convertible into or exchangeable for
Common Shares) actually issued upon the exercise of such rights, options or
warrants, as the case may be.


4.

--------------------------------------------------------------------------------


 

 
(iii)
Distribution: If and whenever at any time during the Adjustment Period, the
Company shall fix a record date for the making of a distribution to all or
substantially all of the holders of Common Shares of (A) shares of any class
other than Common Shares whether of the Company or any other corporation, (B)
rights, options or warrants to acquire Common Shares or securities exchangeable
for or convertible into Common Shares or property or other assets of the Company
(other than rights, options or warrants exercisable by the holders thereof
within a period expiring not more than 45 days after the record date for such
issue or distribution to acquire Common Shares or securities exchangeable for or
convertible into Common Shares at a price per share, or at an exchange or
conversion price per share in the case of securities exchangeable for or
convertible into Common Shares, of at least 95% of the Current Market Price of
the Common Shares on such record date), (C) evidences of indebtedness, or (D)
cash, securities or other property or assets then, in each such case and if such
distribution does not fall under clauses (i) or (ii) above, the Exercise Price
will be adjusted immediately after such record date so that it will equal the
rate determined by multiplying the Exercise Price in effect on such record date
by a fraction, of which the numerator shall be the total number of Common Shares
outstanding on such record date multiplied by the Current Market Price on the
earlier of such record date and the date on which the Company announces its
intention to make such distribution, less the aggregate fair market value (as
determined by the directors, acting reasonably and in good faith, at the time
such distribution is authorized) of such shares or rights, options or warrants
or evidences of indebtedness or cash, securities or other property or assets so
distributed, and of which the denominator shall be the total number of Common
Shares outstanding on such record date multiplied by such Current Market Price.
Any Common Shares owned by or held for the account of the Company or any
subsidiary of the Company shall be deemed not to be outstanding for the purpose
of any such computation. Such adjustment shall be made successively whenever
such a record date is fixed, provided that if two or more such record dates or
record dates referred to in this paragraph 2(b)(iii) are fixed within a period
of 25 business days, such adjustment will be made successively as if each of
such record dates occurred on the earliest of such record dates. To the extent
that any such rights, options or warrants so distributed are not exercised prior
to the expiration thereof, the Exercise Price shall then be readjusted to the
Exercise Price which would then be in effect based upon such rights, options or
warrants or evidences of indebtedness or cash, securities or other property or
assets actually distributed or based upon the number or amount of securities or
the property or assets actually issued or distributed upon the exercise of such
rights, options or warrants, as the case may be.

 

 
(c)
Reclassifications: If and whenever at any time during the Adjustment Period,
there is (A) any reclassification of or amendment to the outstanding Common
Shares, any change of the Common Shares into other shares or any other
reorganization of the Company (other than as described in subsection 2(b)
hereof), (B) any consolidation, amalgamation, arrangement, merger or other form
of business combination of the Company with or into any other corporation
resulting in any reclassification of the outstanding Common Shares, any change
of the Common Shares into other shares or any other reorganization of the
Company, or (C) any sale, lease, exchange or transfer of the undertaking or
assets of the Company as an entirety or substantially as an entirety to another
corporation or entity, then, in each such event, the holder of this Option which
is thereafter exercised shall be entitled to receive, and shall accept, in lieu
of the number of Common Shares to which such holder was theretofore entitled
upon such exercise, the kind and number or amount of shares or other securities
or property which such holder would have been entitled to receive as a result of
such event if, on the effective date thereof, such holder had been the
registered holder of the number of Common Shares to which such holder was
theretofore entitled upon such exercise. If necessary as a result of any such
event, appropriate adjustments will be made in the application of the provisions
set forth in this subsection with respect to the rights and interests thereafter
of the Agent to the end that the provisions set forth in this subsection will
thereafter correspondingly be made applicable, as nearly as may reasonably be,
in relation to any shares or other securities or property thereafter deliverable
upon the exercise of this Option. Any such adjustments will be made by and set
forth in an instrument supplemental hereto approved by the directors, acting
reasonably, and shall for all purposes be conclusively deemed to be an
appropriate adjustment.


5.

--------------------------------------------------------------------------------


 

 
(d)
If at any time during the Adjustment Period any adjustment or readjustment in
the Exercise Price shall occur pursuant to the provisions of subsection 2(b) of
this Agent Compensation Option certificate, then the number of Agent Unit Shares
purchasable upon the subsequent exercise of the Options shall be simultaneously
adjusted or readjusted, as the case may be, by multiplying the number of Agent
Unit Shares purchasable upon the exercise of the Options immediately prior to
such adjustment or readjustment by a fraction which shall be the reciprocal of
the fraction used in the adjustment or readjustment of the Exercise Price.

 
3.
Rules Regarding Calculation of Adjustment of Exercise Price:

 

 
(a)
The adjustments provided for in Section 2 are cumulative and will be made
successively whenever an event referred to therein occurs, subject to the
following subsections of this Section 3.

 

 
(b)
No adjustment in the Exercise Price is required to be made unless such
adjustment would result in a change of at least 1% in the prevailing Exercise
Price and no adjustment in the Exercise Price is required unless such adjustment
would result in a change of at least one one-hundredth of a Agent Unit Share;
provided, however, that any adjustments which, except for the provisions of this
subsection, would otherwise have been required to be made, will be carried
forward and taken into account in any subsequent adjustments.

 

 
(c)
No adjustment in the Exercise Price will be made in respect of any event
described in Section 2 if the Agent is entitled to participate in such event on
the same terms, mutatis mutandis, as if the Agent had exercised this Option
prior to or on the effective date or record date of such event.

 

 
(d)
If at any time a question or dispute arises with respect to adjustments provided
for in Section 2, such question or dispute will be conclusively determined by
the auditor of the Company or, if they are unable or unwilling to act, by such
other firm of independent chartered accountants as may be selected by action of
the directors of the Company and any such determination, subject to regulatory
approval and absent manifest error, will be binding upon the Company and the
Agent. The Company will provide such auditor or chartered accountant with access
to all necessary records of the Company.


6.

--------------------------------------------------------------------------------


 

 
(e)
In case the Company after the date of issuance of this Option takes any action
affecting the Common Shares, other than action described in Section 2, which in
the opinion of the board of directors of the Company would materially adversely
affect the rights of the Agent, the Exercise Price and/or the number of Common
Shares issuable on the exercise of the Options, as applicable, will be adjusted
in such manner, if any, and at such time, by action of the directors of the
Company in their sole discretion, acting reasonably and in good faith,
determines to be equitable to the Agent but subject in all cases to any
necessary regulatory approval. Failure of the taking of action by the directors
of the Company so as to provide for an adjustment on or prior to the effective
date of any action by the Company affecting the Common Shares will be conclusive
evidence that the board of directors of the Company has determined that it is
equitable to make no adjustment in the circumstances.

 

 
(f)
If the Company sets a record date to determine the holders of the Common Shares
for the purpose of entitling them to receive any dividend or distribution or
sets a record date to take any other action and, thereafter and before the
distribution to such shareholders of any such dividend or distribution or the
taking of any other action, decides not to implement its plan to pay or deliver
such dividend or distribution or take such other action, then no adjustment in
the Exercise Price will be required by reason of the setting of such record
date.

 

 
(g)
In the absence of a resolution of the directors of the Company fixing a record
date for any event which would require any adjustment to this Option, the
Company will be deemed to have fixed as the record date therefor the date on
which the event is effected.

 

 
(h)
As a condition precedent to the taking of any action which would require any
adjustment to this Option, including the Exercise Price, the Company shall take
any corporate action which may be necessary in order that the Company or any
successor to the Company or successor to the undertaking or assets of the
Company have unissued and reserved in its authorized capital and may validly and
legally issue as fully paid and non-assessable all the shares or other
securities which the Agent is entitled to receive on the full exercise hereof
and thereof in accordance with the provisions hereof.

 

 
(i)
The Company will from time to time, immediately after the occurrence of any
event which requires an adjustment or readjustment as provided in Section 2,
forthwith give notice to the Agent specifying the event requiring such
adjustment or readjustment and the results thereof, including the resulting
Exercise Price.

 

 
(j)
The Company covenants to and in favour of the Agent that so long as this Option
remains outstanding, it will give notice to the Agent of the effective date or
of its intention to fix a record date for any event referred to in Section 2
whether or not such action would give rise to an adjustment in the Exercise
Price or the number and type of securities issuable upon the exercise of the
Options, and, in each case, such notice shall specify the particulars of such
event and the record date and the effective date for such event; provided that
the Company shall only be required to specify in such notice such particulars of
such event as have been fixed and determined on the date on which such notice is
given. Such notice shall be given not less than 14 days in each case prior to
such applicable record date or effective date.


7.

--------------------------------------------------------------------------------


 

 
(k)
In any case in which this Section shall require that an adjustment shall become
effective immediately after a record date for, or an effective date of, an event
referred to herein, the Company may defer, until the occurrence and consummation
of such event, issuing to the Agent, if an Option is exercised after such record
date or effective date and before the occurrence and consummation of such event,
the additional Agent Unit Shares or other securities or property issuable upon
such exercise by reason of the adjustment required by such event, provided,
however, that the Company will deliver to the Agent an appropriate instrument
evidencing the Agent’s right to receive such additional Agent Unit Shares or
other securities or property upon the occurrence and consummation of such event
and the right to receive any dividend or other distribution in respect of such
additional Agent Unit Shares or other securities or property declared in favour
of the holders of record of Common Shares or of such other securities or
property on or after the Exercise Date or such later date as the Agent would,
but for the provisions of this subsection, have become the holder of record of
such additional Agent Unit Shares, Agent Unit Warrants or of such other
securities or property.

 

 
(l)
Any and all adjustments in connection with the exercise price of the Agent Unit
Warrants or the number or type of security issuable upon the exercise of the
Agent Unit Warrants shall be made in accordance with the terms of the Agent Unit
Warrant certificate attached hereto as Schedule “A”, whether or not those Agent
Unit Warrants have been issued.

 
4.
Consolidation and Amalgamation:

 

 
(a)
The Company shall not enter into any transaction whereby all or substantially
all or its undertaking, property and assets would become the property of any
other corporation (herein called a “successor corporation”) whether by way of
reorganization, reconstruction, consolidation, amalgamation, merger, transfer,
sale, disposition or otherwise, unless prior to or contemporaneously with the
consummation of such transaction the Company and the successor corporation shall
have executed such instruments and done such things as the Company, acting
reasonably, considers necessary or advisable to establish that upon the
consummation of such transaction:

 

 
(i)
the successor corporation will have assumed all the covenants and obligations of
the Company under this Agent Compensation Option certificate, and


8.

--------------------------------------------------------------------------------


 

 
(ii)
the Agent Compensation Option and the terms set forth in this Agent Compensation
Option certificate will be a valid and binding obligation of the successor
corporation entitling the Agent, as against the successor corporation, to all
the rights of the Agent under this Agent Compensation Option certificate.

 

 
(b)
Whenever the conditions of subsection 4(a) shall have been duly observed and
performed the successor corporation shall possess, and from time to time may
exercise, each and every right and power of the Company under this Agent
Compensation Option in the name of the Company or otherwise and any act or
proceeding by any provision hereof required to be done or performed by any
director or officer of the Company may be done and performed with like force and
effect by the like directors or officers of the successor corporation.

 
For the purpose of any computation under this Option certificate, the “Current
Market Price” at any date means the price per share equal to the volume weighted
average trading price at which the common shares of the Company have traded on
the Toronto Stock Exchange or the American Stock Exchange or, if the common
shares of the Company are not then listed on the Toronto Stock Exchange or the
American Stock Exchange, on such other Canadian or U.S. stock exchange as may be
selected by the directors of the Company for such purpose or, if the common
shares of the Company are not then listed on any Canadian or U.S. stock
exchange, in the over-the-counter market, during the period of any 20
consecutive trading days ending not more than five business days before such
date; provided that the weighted average trading price shall be determined by
dividing the aggregate sale price of all common shares of the Company sold on
the said exchange or market, as the case may be, during the said 20 consecutive
trading days by the total number of common shares of the Company so sold; and
provided further that if the common shares of the Company are not then listed on
any Canadian or U.S. stock exchange or traded in the over-the-counter market,
then the Current Market Price shall be determined by a firm of independent
chartered accountants selected by the directors of the Company.
 
5.
Replacement

 
Upon receipt of evidence satisfactory to the Company of the loss, theft,
destruction or mutilation of these Options and, if requested by the Company,
upon delivery of a bond of indemnity satisfactory to the Company (or, in the
case of mutilation, upon surrender of these Options) the Company will issue to
the Option holder a replacement Certificate evidencing these Options (containing
the same terms and conditions as this Certificate).
 
6.
Transfer of Options

 
The Options represented by this Certificate and the rights thereunder may not be
assigned or transferred.
 
7.
Expiry Date

 
The Options shall expire and all rights to purchase Agent Units hereunder shall
cease and become null and void at the Time of Expiry on the Expiry Date.

9.

--------------------------------------------------------------------------------


 
8.
Covenants of the Company



The Company covenants with the Agent that so long as any of the Options remain
outstanding that:
 

 
(a)
it is duly authorized to enter into and perform its obligations under this
Certificate;

 

 
(b)
all things necessary have been done and performed to create the Options and to
make the Options and this Certificate legal, valid and binding upon the Company
with the benefits and subject to the terms of this Certificate;

 

 
(c)
it will at all times maintain its corporate existence;

 

 
(d)
the Company will, at all times during the Adjustment Period, use commercially
reasonable efforts to preserve and maintain its status as (i) a "reporting
issuer" or the equivalent thereof not in default under securities legislation of
each of the jurisdictions where purchasers of units of the Company under the
offering described in the agency agreement dated July 9, 2008 among the Company,
Haywood Securities Inc. and Blackmont Capital Inc. are located and any other
jurisdiction in which the Company is required to file a prospectus, and (ii) a
registrant required to file periodic reports under the U.S. Securities Exchange
Act of 1934, as amended;

 

 
(e)
it will reserve and keep available a sufficient number of common shares for
issuance upon the exercise of the Options and Agent Unit Warrants;

 

 
(f)
it will cause the Agent Unit Shares and Agent Unit Warrants from time to time
subscribed for pursuant to the Options issued by the Company hereunder, in the
manner herein provided, to be duly issued in accordance with the Options and the
terms hereof and, in each case free from any and all taxes, liens and charges
relating to the issuance thereof;

 

 
(g)
it will cause the certificates representing the Agent Unit Shares and Agent Unit
Warrants from time to time to be acquired pursuant to the Options in the manner
herein provided, to be duly issued and delivered in accordance with the terms
hereof and the Agent Unit Warrant certificate, respectively;

 

 
(h)
all Agent Unit Shares that shall be issued by the Company upon exercise of the
rights provided for herein shall be issued as fully paid and non-assessable
common shares of the Company;

 

 
(i)
it will, at its expense and as expeditiously as possible, use its best efforts
to cause all Agent Unit Shares issuable upon the exercise of the Options to be
duly listed on the TSX and the American Stock Exchange (the "AMEX")(and/or any
other stock exchange upon which the Shares of the Company may be then listed)
prior to the issuance of such shares;

 
10.

--------------------------------------------------------------------------------


 

 
(j)
the Company will well and truly perform and carry out all the acts and things to
be done by it as provided in this Certificate;

 

 
(k)
it will promptly advise the Agent in writing of any default under the terms of
this Certificate;

 

 
(l)
if, in the opinion of counsel, any instrument is required to be filed with, or
any permission, order or ruling is required to be obtained from, any securities
administrator or any other step is required under any federal, provincial or
state law of Canada or the United States before the Agent Unit Shares and Agent
Unit Warrants may be issued or delivered to the Agent or resold by such Agent,
the Company covenants that it will use its best efforts to file such instrument,
obtain such permission, order or ruling or take all such other actions, at its
expense, as is required or appropriate in the circumstances; and

 

 
(m)
it will do, execute, acknowledge and deliver or cause to be done, executed,
acknowledged and delivered, all other acts, deeds, documents, and assurances in
law as may be reasonably required for the better accomplishing and effecting of
the intentions and provisions of this Certificate.

 
9.
Inability to Deliver Units

 
If for any reason, other than the failure or default of the Agent, the Company
is unable to issue and deliver the Agent Units or other securities as
contemplated herein to the Agent upon the proper exercise by the Agent of the
right to purchase any of the Agent Units covered by this Certificate, the
Company may pay, at its option and in complete satisfaction of its obligations
hereunder, to the Agent, in cash, an amount equal to the difference between the
Exercise Price and the fair market value of such Agent Units or other securities
on the Exercise Date.
 
10.
Governing Law

 
This Certificate shall governed by, and interpreted in accordance with, the laws
of the Province of Ontario and federal laws of Canada applicable therein.
 
11.
Successors

 
This Certificate shall enure to the benefit of and shall be binding upon the
Agent and the Company and their respective successors.
 
IN WITNESS WHEREOF the Company has caused this Certificate to be signed by its
duly authorized officer.

11.

--------------------------------------------------------------------------------




DATED as of the 24th day of July, 2008.


APOLLO GOLD CORPORATION
   
By:
/s/ G. Michael Hobart  
Authorized Signatory

 
12.

--------------------------------------------------------------------------------

